1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17

18                                    DISTRICT OF NEVADA

19   MONIKA CASTRONOVA,                         Case No.: 2:18-cv-01786-RFB-PAL
20

21                  Plaintiffs,                 SECOND STIPULATION AND ORDER
                                                TO EXTEND TIME FOR PLAINTIFF TO
22                                              RESPOND TO MOTION TO DISMISS
     vs.
23                                              [SECOND REQUEST]
     CREDIT ONE BANK; PENNYMAC LOAN
24   SERVICES LLC; WELLS FARGO DEALER
     SERVICES; EXPERIAN INFORMATION
25
     SOLUTIONS, INC.; EQUIFAX
26   INFORMATION SERVICES LLC; and
     TRANSUNION LLC,
27
                    Defendants.
28   SECOND STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO
     DISMISS [SECOND REQUEST] - 1
1           Plaintiff Monika Castronova (“Plaintiff”), by and through her counsel of record, and
2
     Defendant TransUnion LLC (“Trans Union”) have agreed and stipulated to the following:
3
            1.      On September 14, 2018, Plaintiffs filed a Complaint [ECF Dkt. 1].
4
            2.      On October 31, 2018, Trans Union filed a Motion to Dismiss the Complaint [ECF
5

6    Dkt. 26].

7           3.      Plaintiff’s Response was originally due on November 14, 2018.
8
            4.      The Court granted Plaintiff and Trans Union’s first stipulation to extend time for
9
     Plaintiff’s Response to November 28, 2018 [ECF Dkt. 36].
10
            5.      As Plaintiff and Trans Union’s settlement discussions have continued, Plaintiff and
11

12   Trans Union have agreed to extend Plaintiff’s response an additional fourteen days in order to

13   allow counsel time to further the settlement discussions. As a result, both Plaintiff and Trans
14
     Union hereby request this Court to further extend the date for Plaintiff to respond to Trans Union’s
15
     Motion to Dismiss Complaint until December 12, 2018. This stipulation is made in good faith, is
16
     not interposed for delay, and is not filed for an improper purpose.
17

18          IT IS SO STIPULATED.
            Dated November 27, 2018.
19
      KNEPPER & CLARK LLC                               LEWIS BRISBOIS BISGAARD & SMITH
20
      /s/ Shaina R. Plaksin                             /s/ Jason G. Revzin
21
      Matthew I. Knepper, Esq.                          Jason G. Revzin, Esq.
22    Nevada Bar No. 12796                              Nevada Bar No. 8629
      Miles N. Clark, Esq.                              6385 S. Rainbow Blvd., Ste. 600
23    Nevada Bar No. 13848                              Las Vegas, NV 89118
      Shaina R. Plaksin, Esq.                           Email: jason.revzin@lewisbrisbois.com
24
      Nevada Bar No. 13935
25    Email: matthew.knepper@knepperclark.com           Counsel for Defendant
      Email: miles.clark@knepperclark.com               Trans Union LLC
26    Email: shaina.plaksin@knepperclark.com
27

28   SECOND STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO
     DISMISS [SECOND REQUEST] - 2
1    HAINES & KRIEGER LLC
     David H. Krieger, Esq.
2
     Nevada Bar No. 9086
3    Email: dkrieger@hainesandkrieger.com

4    Counsel for Plaintiff
     SNELL & WILMER                                  NAYLOR & BRASTER
5

6    /s/ Kiah D. Beverly-Graham                      /s/ Jennifer L. Braster
     Kelly H. Dove, Esq.                             Jennifer L. Braster, Esq.
7    Nevada Bar No. 6103                             Nevada Bar No. 9982
     Kiah D. Beverly-Graham, Esq.                    Andrew J. Sharples, Esq.
8
     Nevada Bar No. 11916                            Nevada Bar No. 12866
9    3883 Howard Hughes Pkwy., Suite 1100.           1050 Indigo Drive, Suite 200
     Las Vegas, NV 89169                             Las Vegas, NV 89145
10   Email: kdove@swlaw.com                          Email: jbraster@nblawnv.com
     Email: kbeverly@swlaw.com                       Email: asharples@nblawnv.com
11

12   Counsel for Defendant Wells Fargo Bank,         JONES DAY
     N.A., (incorrectly sued as Wells Fargo Dealer   Katherine A. Neben, Esq.
13   Services)                                       Nevada Bar No. 14590
14                                                   3161 Michelson Drive
                                                     Irvine, CA 92612
15                                                   Email: kneben@jonesday.com
16                                                   Counsel for Defendant
17                                                   Experian Information Solutions, Inc.

18                                                             Castronova v. Credit One Bank et al
                                                                         2:18-cv-01786-RFB-PAL
19

20                             ORDER GRANTING
            STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
21                            MOTION TO DISMISS
22

23         IT IS SO ORDERED.

24                               ________________________________________
                                 UNITED STATES DISTRICT JUDGE
25

26                                                   Dated: _______________
                                                              November 29, 2018.

27

28   SECOND STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO
     DISMISS [SECOND REQUEST] - 3
